DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114

2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03/02/2022 has been entered.
	3.	As directed by the amendment: claims 1, 6, 12 and 17 have been amended, claim 15 has been canceled, claims 16 and 20 have been cancelled previously, and claims 21 and 22 have been added. Thus, claims 1-14, 17-19 and 21 -22 are presently pending in this application, claims 4-5, 7 and 19 remain withdrawn from consideration.

Claim Rejections - 35 USC § 112
4	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


5.	Claims 6 and 12-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 6 recites the limitation "the axial bore" in line 5. There is insufficient
antecedent basis for this limitation in the claim.
Claim 6 is vague and indefinite because it sets forth that “the axial bore oriented towards a side of the control piston opposite the pot-shaped recess and is fluidly connected to an adjusting cylinder receiving the adjusting piston” in lines 5-7. As presently worded, it is unclear what structure the applicant is trying to claim or imply by this recitation. Specifically, it is unclear if this axial bore is an additional axial bore or the
same at least one axial bore or another axial bore, as recited in lines 4-5. Applicant
should be consistent in the claim terminology.
Claim 12 is vague and indefinite because it set forth “the feedback spring extending from the bottom of the pot-shaped recess, along the lateral wall, to a second end of the control piston opposite the bottom”. As presently worded, this limitation is ambiguous, as it is unclear what structure the applicant is trying to claim or imply by this recitation. Particularly, with respect to the recitation of “second end”, it is not clear whether the “second end” being the free end or something else.

	
Claim Rejections - 35 USC § 103
6.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
7.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

8.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
9.	Claims 1-3, 8-9, 12-14, 17 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Lemmen et al. (hereinafter “Lemmen”) (Patent No.: US 6,725,658 B1) in view of Kharpas et al. (hereinafter “Kharpas”) (WIPO Publication No.: WO 2017/083839 A1, Pub. No.: US 2020/0256326 A1 is used for convenience purposes).
Regarding claims 1 and 17, Lemmen discloses an adjusting device (adjusting device 2, as stated in Abstract) for adjusting a swash plate (12, as seen in annotated Figure 1) of an axial piston machine (axial piston engine 1, see column 2 lines 26-31) comprising: 
an adjusting piston (actuating piston 18, as presented in column 2 lines 58-67) which is connected to the swash plate (swash plate 12 of the axial piston engine 1) of the axial piston machine (as best seen in annotated Figure 1, the actuating or adjusting piston 18 is clearly connected to the swash plate 12 via a ball joint 17) via an adjusting lever (defined by the ball joint 17), and 
a regulator (regulating device that is defined by the combination of an actuator 21 and control valve 19, as discussed in column 2 lines 58-67) which adjusts an adjusting pressure acting on the adjusting piston (as noted in column 3 lines 32-36, an actuating pressure defined by the actuator 21 via the control valve 19 builds up in the actuating volume 45, which encloses the cavity 33 of the actuating piston 18) in dependence on a control force (as stated in column 6 lines 5-18) acting on a control piston (valve piston 20) of the regulator (the actuator 21 exerts a control force on the second end 67 of the valve piston 20 opposite to the readjusting spring 34 via a tappet 66, see column 4 lines 5-8 and 20-26), wherein the adjusting piston (actuating piston 18) is connected to the control piston (actuating piston 18 is undoubtedly being connected to the valve piston 20, as illustrated in annotated Figures 1&2) via a feedback spring (readjusting spring 34).  

Particularly, as stated in the Abstract, Lemmen performs the adjusting device 2 for adjusting the swash plate 12 of an axial piston engine 1 with a swash-plate construction having an actuating piston 18 which acts on the swash plate 12 of the axial piston engine 1. Notably, in column 2 lines 58-67, Lemmen discloses that the adjusting device 2, which is serving to pivot the swash plate 12, is integrated in a location hole 16 of the housing 6 and consisting of an actuating piston 18, which is axially guided in the location hole 16, connected to the swash plate 12 by the ball joint 17, a control valve 19 inserted into the location hole 16 and an actuator 21 defining a control force for a valve piston 20 of the control valve 19. 
In addition, in column 6 lines 5-17, Lemmen notes that a control valve 19 for regulating the actuating pressure present in an actuating volume 45 and acting on the actuating piston 18 in accordance with a control force acting on a valve piston 20 of the control valve 19. Essentially, Lemmen’s adjusting device is surely designed such that the regulator adjusts an adjusting pressure acting on the adjusting or actuating piston 18 in dependence on a control force acting on a control piston 20 of the regulator, as instantly claimed.

    PNG
    media_image1.png
    489
    685
    media_image1.png
    Greyscale

Furthermore, in column 1 lines 60-67, Lemmen especially states: it is advantageous to design the adjusting piston with a pot-shape so that the adjusting piston holds the readjusting spring and a plate spring connected to the valve piston of the control valve. Likewise, in column 3 lines 14-28, Lemmen specifies: The actuating piston 18 is pot-shaped so that its wall 32 surrounds a cavity 33, which holds a readjusting spring 34 for the valve piston 20 of the control valve 19 still to be described in detail later. The readjusting spring 34 is clamped between the base 35 of the pot-shaped actuating piston 18 and a spring plate 39, which is connected to a first end 40 of the valve piston 20 of the control valve 19. 


    PNG
    media_image2.png
    652
    1054
    media_image2.png
    Greyscale

Lemmen then goes on to describe how the readjusting spring 34 is supported on an outside step 43 of the spring plate 39, which is connected to a first end 40 of the valve piston 20 of the control valve 19 (see column 3 lines 20-28). As best seen immediately below, Lemmen evidently illustrates as how the spring plate 39, which is fixedly disposed at the first end 40 of the valve piston 20 and forming an upper part of the valve piston 20, is having a pot-shaped body. In fact, Lemmen surely exhibits as how the readjusting spring 34 is extending into a pot-shaped recess of the control piston. Most importantly, however, is the specific arrangement of the readjusting spring 34 that is clearly connecting the adjusting or actuating piston 18 and the control or valve piston with the spring plate 39 that is being formed in the shape of pot. 


    PNG
    media_image3.png
    659
    704
    media_image3.png
    Greyscale

Although Lemmen discloses the majority of Applicant’s claimed elements, he does not explicitly disclose specifics of how the feedback spring extends into a pot-shaped recess formed within an interior of the control piston. 
Nonetheless, the use of a feedback spring extending into a pot-shaped recess formed within an interior of the control piston is notoriously well known in the art, as taught by Kharpas.
Kharpas in the same filed of endeavor teaches another variable displacement pump system 100, wherein, as stated in Paragraph [0042], the control piston assembly 170 includes a piston guide tube 180 and a control piston 182. The piston guide tube 180 has a first tube end 186 and an opposite second tube end 188, and is secured to the control valve assembly 172 at the second tube end 188. The piston guide tube 180 can be cylindrical and extends between the first and second tube ends 186 and 188, defining a hollow portion 210 (see schematically at FIG. 3) therewithin.

    PNG
    media_image4.png
    586
    813
    media_image4.png
    Greyscale

Further, in Paragraph [0043], Kharpas specifies: The control piston 182 is used to control the position or angle of the swash plate 116 relative to the axis of rotation A1. The control piston 182 is at least partially mounted in the bore 160 of the pump housing 110 and movable along the longitudinal axis A2. The control piston 182 has a first piston end 192 and an opposite second piston end 194 along the longitudinal axis A2. The first piston end 192 of the control piston 182 is shown engaging the swash plate 116. A swash spring 196 is provided within the pump housing 110 for biasing the swash plate 116 toward the maximum displacement position. The angle of the swash plate 116 relative to the axis of rotation A1 is adjusted by moving the control piston 182 axially (i.e., along the longitudinal axis A2) within the bore 160. The second piston end 194 of the control piston 182 is adapted to receive a displacement control force generated by a control pressure that acts on the second piston end 194 of the control piston 182. Such a displacement control force is defined in a direction opposite to the biasing force of the swash spring 196 applied to the swash plate 116 along the longitudinal axis A2. A control pressure can be applied to the second piston end 194 of the control piston 182 to cause the control piston 182 to move the swash plate 116 from the maximum displacement position toward the neutral position.

Furthermore, in Paragraph [0058], Kharpas expressly states that: “The feedback spring 272 is used to bias the spring seat 270 toward the second tube end 188 of the piston guide tube 180 (i.e., toward a valve spool 282 of the control valve assembly 172)”.
Still further, as best seen immediately above, Kharpas successfully exhibits as how the feedback spring 272 is being arranged within the pot-shaped recess within an interior of the control piston 182 and within an interior of the adjusting piston, which is defined by the piston guide tube 188.
 With reference to annotated Figure 3 again, Kharpas evidently demonstrates as how the feedback spring 272 connecting the adjusting piston, which is defined by the piston guide tube 188, and the control piston while the feedback spring extending through a pot- shaped recess formed within an interior of the control piston from a first end FE194 of the control piston 182 adjacent the adjusting piston to a second end SE192 of the control piston 182 opposite the first end FE194. 
Consequently, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of using a pot-shaped control piston and/or a spring at the pot-shaped recess, as taught by Kharpas, in the adjusting device of Lemmen, as part of an obvious combination of known prior art structures, in this case the use of a pot-shaped control piston and/or a feedback spring in an actuator, to achieve predictable results, in this case, to control the fluid flow through the system. See KSR; MPEP 2141 III A. 
Thus modified, one skilled in the art would have been reasonably appraised to further provide the control piston, as disclosed by Kharpas, and/or to further provide the feedback spring that would be further connecting the adjusting piston and the control piston and/or would be further extending through a pot- shaped recess formed within an interior of the control piston from a first end FE194 of the control piston 182 adjacent the adjusting piston to a second end SE192 of the control piston 182 opposite the first end FE194, as instantly claimed.
Furthermore, with respect to the method step claimed, as stated in claim 17, to the extent that the prior art apparatus meets the structural limitations of the apparatus as claimed, it will obviously perform the method steps as claimed. Furthermore, it has been held that where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977); MPEP 2112.01(I)". 
Thus, the Examiner must assert that Lemmen’s analysis indirectly describes the methodology of adjusting a swash plate of an axial piston machine comprising: connecting an adjusting piston connected to the swash plate of the axial piston machine via an adjusting lever, adjusting pressure acting on the adjusting piston via a regulator in dependence on a control force acting on a control piston of the regulator, and connecting the adjusting piston and the control piston via a feedback spring wherein the feedback spring is at least partly received in a pot-shaped recess of the control piston, as claimed.
Therefore, the combination of Lemmen and Kharpa appears to disclose all aspects of Applicant’s claimed invention.
Regarding claims 2 and 3, Lemmen and Kharpas substantially disclose the adjusting device, as claimed and detailed above. Additionally, in column 3 lines 8-12, Lemmen specifically teaches that the actuating piston 18 is being axially guided in the location hole 16 of the housing 6. More specifically, in column 3 lines 49-53, Lemmen discloses that the valve piston 20, which is designated as the control piston, the valve housing 50, the connection body 46 and the location hole 16 of the housing 6, in which the control valve 19 is inserted, are aligned coaxially with each other. 
Furthermore, as best seen immediately below, Lemmen evidently illustrates as how the control piston 18 is arranged in a control piston receiving bore RB20 and that the adjusting piston 18 is arranged in an adjusting piston receiving bore such that the control piston receiving bore RB20 and the adjusting piston receiving bore RB18 merge into each other, wherein the adjusting piston receiving bore has a larger diameter than the control piston receiving bore and/or the control piston receiving bore RB20 and the adjusting piston receiving bore RB18 are aligned coaxially to each other, as instantly claimed.  


    PNG
    media_image5.png
    591
    928
    media_image5.png
    Greyscale


Regarding claim 8, Lemmen and Kharpas substantially disclose the adjusting device, as claimed and detailed above. 
Additionally, in column 3 lines 42-48, Lemmen teaches: The control valve 19 consists of a permanent, sleeve-shaped connection body 46, in which a tank connection 47 and a delivery connection 48 are provided. The connection body 46 is sealed from the housing 6 by a gasket 49, for example an O-ring. 
Further, as best seen in annotated Figure 2, Lemmen evidently demonstrates as how the valve piston 20, including the spring plate 39, is being configured as a stepped piston and being mounted in the control piston receiving bore RB20. 
In fact, Lemmen’s device, as modified by Kharpas, is certainly designed such that the control piston or valve piston 20 in combination with the spring plate being stepped on an outside surface and is mounted in the control piston receiving bore RB20 via a ring, which is defined by gasket 49, at an end of the control piston, as instantly claimed.



    PNG
    media_image6.png
    623
    716
    media_image6.png
    Greyscale

Regarding claim 9, Lemmen and Kharpas substantially discloses the adjusting device, as claimed and detailed above. Furthermore, Lemmen explicitly teaches: A solenoid is especially suitable as an actuator 21, in particular a proportional magnet, the force or excursion of which is proportional to the excitation current. However an electric motor is also particularly suitable as an actuator 21, in particular a stepping motor, which for example transfers a control force proportional to the turning position of the electric motor via a spindle and a spring on the tappet 66 disposed between the tappet 66 and the spindle. The control force exerted on the end 47 of the actuating piston 20 can however also be an hydraulic force, which is present in a pressure chamber formed at the end 67 of the valve piston 20 and acts on the left face of the valve piston 20 in FIG. 2. 
As such, the Examiner must assert that the regulator, as disclosed by Lemmen and Kharpas, is surely being configured as a volumetric flow regulator or as a power regulator, as instantly claimed. 
Regarding claim 12, Lemmen discloses an adjusting device (adjusting device 2, as stated in Abstract) for adjusting a swash plate (12, as seen in annotated Figure 1) of an axial piston machine (axial piston engine 1, see column 2 lines 26-31) comprising: 
an adjusting piston (actuating piston 18, as discussed in column 2 lines 58-67) connected to the swash plate (swash plate 12, as depicted in annotated Figure 1) of the axial piston machine (axial piston engine 1) via an adjusting lever (defined by the ball joint 17, see annotated Figure 1), 
a regulator (regulating device that is defined by the combination of an actuator 21 and control valve 19, as presented in column 2 lines 58-67) adjusts an adjusting pressure acting on the adjusting piston (as noted in column 3 lines 32-38, an actuating pressure defined by the actuator 21 via the control valve 19 builds up in the actuating volume 45) in dependence on a control force acting on a control piston (valve piston 20) of the regulator (the actuator 21 exerts a control force on the second end 67 of the valve piston 20 opposite to the readjusting spring 34 via a tappet 66, as stated in column 4 lines 5-8 and 20-26), and a feedback spring (readjusting spring 34, as seen in annotated Figure 2) connecting the adjusting piston (readjusting spring 34 is undoubtedly connecting the actuating piston 18 and the valve piston 20, as discussed in column 3 lines 12-22) and the control piston (valve piston 20).
Particularly, as stated in Abstract, Lemmen demonstrates the adjusting device 2 for adjusting the swash plate 12 of an axial piston engine 1 with a swash-plate construction having an actuating piston 18 which acts on the swash plate 12 of the axial piston engine 1. Notably, in column 2 lines 58-67, Lemmen discloses that the adjusting device 2, which is serving to pivot the swash plate 12, is integrated in a location hole 16 of the housing 6 and consisting of an actuating piston 18, which is axially guided in the location hole 16, connected to the swash plate 12 by the ball joint 17, a control valve 19 inserted into the location hole 16 and an actuator 21 defining a control force for a valve piston 20 of the control valve 19. In addition, in column 6 lines 5-17, Lemmen further notes that a control valve 19 for regulating the actuating pressure present in an actuating volume 45 and acting on the actuating piston 18 in accordance with a control force acting on a valve piston 20 of the control valve 19. Essentially, Lemmen’s adjusting device is surely designed such that the regulator adjusts the adjusting pressure acting on the adjusting or actuating piston 18 in dependence on a control force acting on a control piston 20 of the regulator, as instantly claimed. 
Furthermore, in column 1 lines 60-67, Lemmen especially states: it is advantageous to design the adjusting piston with a pot-shape so that the adjusting piston holds the readjusting spring and a plate spring connected to the valve piston of the control valve. Likewise, in column 3 lines 14-28, Lemmen specifies: The actuating piston 18 is pot-shaped so that its wall 32 surrounds a cavity 33, which holds a readjusting spring 34 for the valve piston 20 of the control valve 19. The readjusting spring 34 is clamped between the base 35 of the pot-shaped actuating piston 18 and a spring plate 39, which is connected to a first end 40 of the valve piston 20 of the control valve 19.

    PNG
    media_image3.png
    659
    704
    media_image3.png
    Greyscale
 
Lemmen then goes on to describe how the readjusting spring 34 is supported on an outside step 43 of the spring plate 39, which is connected to a first end 40 of the valve piston 20 of the control valve 19 (see column 3 lines 20-28). As best seen immediately above, Lemmen evidently illustrates as how the spring plate 39, which is fixedly disposed at the first end 40 of the valve piston 20 and forming an upper part of the valve piston 20, is having a pot-shaped body. 
In fact, Lemmen surely exhibits as how the readjusting spring 34 is being at least partly received in a pot-shaped recess of the control piston. Most importantly, however, is the specific arrangement of the readjusting spring 34 that is clearly connecting the adjusting or actuating piston 18 and the control or valve piston with the spring plate 39 that is being formed in the shape of pot. 
Although Lemmen discloses the majority of Applicant’s claimed elements, he does not explicitly disclose specifics of how the feedback spring at least partly received within a pot-shaped recess formed within an interior of the control piston. 
Nonetheless, the use of a feedback spring extending into a pot-shaped recess formed within an interior of the control piston is notoriously well known in the art, as taught by Kharpas.
Kharpas in the same filed of endeavor teaches another variable displacement pump system 100, wherein, as stated in Paragraph [0042], the control piston assembly 170 includes a piston guide tube 180 and a control piston 182. The piston guide tube 180 has a first tube end 186 and an opposite second tube end 188, and is secured to the control valve assembly 172 at the second tube end 188. The piston guide tube 180 can be cylindrical and extends between the first and second tube ends 186 and 188, defining a hollow portion 210 (see schematically at FIG. 3) therewithin.
Further, in Paragraph [0043], Kharpas specifies: The control piston 182 is used to control the position or angle of the swash plate 116 relative to the axis of rotation A1. The control piston 182 is at least partially mounted in the bore 160 of the pump housing 110 and movable along the longitudinal axis A2. The control piston 182 has a first piston end 192 and an opposite second piston end 194 along the longitudinal axis A2. The first piston end 192 of the control piston 182 is shown engaging the swash plate 116. A swash spring 196 is provided within the pump housing 110 for biasing the swash plate 116 toward the maximum displacement position. The angle of the swash plate 116 relative to the axis of rotation A1 is adjusted by moving the control piston 182 axially (i.e., along the longitudinal axis A2) within the bore 160. The second piston end 194 of the control piston 182 is adapted to receive a displacement control force generated by a control pressure that acts on the second piston end 194 of the control piston 182. Such a displacement control force is defined in a direction opposite to the biasing force of the swash spring 196 applied to the swash plate 116 along the longitudinal axis A2. A control pressure can be applied to the second piston end 194 of the control piston 182 to cause the control piston 182 to move the swash plate 116 from the maximum displacement position toward the neutral position.


    PNG
    media_image7.png
    581
    624
    media_image7.png
    Greyscale

More specifically, in Paragraph [0058], Kharpas explicitly teaches that: “The feedback spring 272 is used to bias the spring seat 270 toward the second tube end 188 of the piston guide tube 180 (i.e., toward a valve spool 282 of the control valve assembly 172)”.
As best seen immediately above, Kharpas successfully exhibits as how the feedback spring 272 is being arranged within the pot-shaped recess within an interior of the control piston 182 and within an interior of the adjusting piston, which is defined by the piston guide tube 188.
 With reference to annotated Figure 3 again, Kharpas evidently demonstrates that the pot-shaped recess comprising a bottom B182 and a lateral wall LW182 extending along a central axis AA of the control piston 182, and the feedback spring 272 extending from the bottom B182 of the pot-shaped recess, along the lateral wall LW182, to a second end of the control piston opposite the bottom.
Consequently, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of using a pot-shaped control piston and/or a spring at the pot-shaped recess, as taught by Kharpas, in the adjusting device of Lemmen, as part of an obvious combination of known prior art structures, in this case the use of a pot-shaped control piston and/or a feedback spring in an actuator, to achieve predictable results, in this case, to control the fluid flow through the system. See KSR; MPEP 2141 III A. 
Thus modified, one skilled in the art would have been reasonably appraised that the feedback spring would be further at least partly received within a pot-shaped recess formed within an interior of the control piston, wherein the pot-shaped recess would be further comprising a bottom and a lateral wall extending along a central axis of the control piston, and/or the feedback spring would be further extending from the bottom of the pot-shaped recess, along the lateral wall, to a second end of the control piston opposite the bottom, as instantly claimed.
Regarding claims 13-14 and 18, Lemmen and Kharpas substantially disclose the adjusting device, as claimed and detailed above. Additionally, in column 3 lines 8-12, Lemmen specifically teaches that the actuating piston 18 is being axially guided in the location hole 16 of the housing 6. More specifically, in column 3 lines 49-53, Lemmen notes that the valve piston 20, which is designated as the control piston, the valve housing 50, the connection body 46 and the location hole 16 of the housing 6, in which the control valve 19 is inserted, are aligned coaxially with each other. 

    PNG
    media_image8.png
    533
    784
    media_image8.png
    Greyscale

Furthermore, as best seen immediately above, Lemmen evidently illustrates as how the control piston 18 is arranged in a control piston receiving bore RB20 and that the adjusting piston 18 is arranged in an adjusting piston receiving bore such that the control piston receiving bore RB20 and the adjusting piston receiving bore RB18 merge into each other, wherein the adjusting piston receiving bore has a larger diameter than the control piston receiving bore and/or a control piston receiving bore RB20 and an adjusting piston receiving bore RB18 are aligned coaxially to each other, as instantly claimed.  
10.	Claims 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over Lemmen in view of Kharpas, and further in view of Gaisberg et al. (hereinafter “Gaisberg”) (Patent No.: US 6,838,965 B1).
Regarding claim 10, Lemmen and Kharpas substantially disclose the adjusting device, as claimed and detailed above. Additionally, in column 4 lines 30-45, Lemmen specifically teaches that the readjusting spring 34 is tensioned by the movement of the actuating piston 18 and there arises a counter force that opposes the control force of the actuator 21, which with increasing displacement of the control piston 18 in FIG. 2 increases to the left. When such an equilibrium point is reached so that the control force exerted by the actuator 21 corresponds to the counter force exerted by the readjusting spring 34, the valve piston 20 is at its equilibrium point.  
Although the combination of Lemmen and Kharpas discloses the vast majority of Applicant’s claimed invention, it is still silent as to the fact that the feedback spring has a non-linear spring characteristic with a progressively rising force-spring travel characteristic curve. 
Nonetheless, the use of springs having a non-linear spring characteristic in an actuator is notoriously well-known in the art, as taught by Gaisberg.
Gaisberg in the same field of endeavor teaches another electromagnetic actuator that includes two electromagnets spaced apart from one another. Specifically, Gaisberg details: The adjusting or setting means are controlled by control means, dependent on the measured spring forces, in such a manner so that the same energy is stored in both springs in connection with the maximum compression of the springs 61, 62 that is possible during the operation (see column 5 lines 8-13). Further, as depicted in annotated Figure 2, Gaisberg specifies that the spring characteristic curve of the first spring 61 is referenced with F1, and the spring characteristic curve of the second spring 62 is referenced with F2 (see column 3 lines 46-50). 

    PNG
    media_image9.png
    412
    628
    media_image9.png
    Greyscale

Especially, in column 5 lines 31-46, Gaisberg also teaches: a method for the adjusting of an electromagnetic actuator with two electromagnets (2, 3) arranged at a spacing distance relative to each other, and an armature (1) movable back and forth along a stroke travel distance between the electromagnets (2, 3) against the force of two springs (61, 62) acting against one another, characterized in that, for each spring (61, 62) the variation (F1, F2) of the spring force is measured, which results if the respective spring (61, 62) is compressed by a spring travel distance corresponding to a the stroke travel distance (Im) of the armature (1), that in connection with the measured variations (F1, F2) of the spring forces, the energy (A1, A2) is determined, which is stored in the respective spring (61, 62) due to the compression thereof, and that the pre-stressing (F10, F20) of one or both springs (61, 62) is set in such a manner so that the same energy (A1, A2) is stored in oth springs (61, 62). However, most importantly in Gaisberg is his idea of providing springs (61, 62) that are comprising a non-linear spring characteristic curve (F1) (see column 5 lines 23-26). 
Consequently, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of using springs having non-linear characteristics, as taught by Gaisberg, to the adjusting device of Lemmen/ Kharpas, as part of an obvious combination of known prior art structures, in this case the use of a spring in an actuator, to achieve predictable results, in this case, to control the fluid flow through the system. See KSR; MPEP 2141 III A. 
Thus modified, one skilled in the art would have been reasonably appraised that the feedback spring would be further having a non-linear spring characteristic with a progressively rising force-spring travel characteristic curve, as instantly claimed.
Regarding claim 11, Lemmen, Kharpas and Gaisberg substantially disclose the adjusting device, as claimed and detailed above. 

    PNG
    media_image10.png
    316
    349
    media_image10.png
    Greyscale

Additionally, as best seen immediately above, Lemmen evidently illustrates as how the feedback spring 34 being designed in one part. As such, according to the combination, one skilled in the art would surely recognize that the feedback spring is being designed in one part, as instantly claimed.
11.	Claims 6 and 21-22 are rejected under 35 U.S.C. 103 as being unpatentable over Lemmen in view of Kharpas, and further in view of Diebolt et al. (hereinafter “Diebolt”) (Pub. No.: US 2014/0147298).
Regarding claims 6 and 21-22, Lemmen and Kharpas substantially disclose the adjusting device, as claimed and detailed above. 
Additionally, in column 3 lines 25-32, Lemmen performs an outside ring groove 44, which is connected by a radial channel 68 to the cavity 33, is provided to lubricate the sliding face of the actuating piston 32. The ring groove 44 also serves as an hydraulic stop. 
Likewise, in column 3 lines 52-67, Lemmen specifies: The communicating channel 51 is connected via a restrictor 54 to the tank connection 47. In the vicinity of the tank connection 47 the valve housing 50 comprises a first ring channel 55, while the valve housing 50 in the vicinity of the delivery connection 48 comprises a second ring channel 56. The valve piston 20 comprises a first annulus 57 connected to the delivery connection 48 through a first radial hole 56, which is sealed by an impervious section 58 and a radial projection 59 of the valve piston 20. In addition the valve piston 20 comprises an annulus 61 communicating through a second radial hole 60 with the tank connection 47, which is sealed by an impervious section 62 and a radial projection 63 of the valve piston 20.  Especially, in column 4 lines 25-31, Lemmen states that the actuating volume is relieved through the tank connection 47 and the actuating pressure drops. In this disclosure, Lemmen teaches: the axial piston engine 1 operating in the embodiment as a hydraulic pump is driven by the shaft 3, sucking hydraulic fluid from a tank 80 and pumping the hydraulic fluid into a working line 81. The working line 81 is connected to the delivery connection 48 of the adjusting device 2. On the other hand the tank connection 47 of the adjusting device 2 is connected through a pressure limiting valve 82 either to the tank 80 or to the working line 81. In the basic position of the pressure limiting valve 82 shown in FIG. 3 the pressure limiting valve 82 of the tank connection 47 connects to the tank 80 (see column 5 lines 29-39). In fact, Lemmen undoubtedly illustrates as how the control piston receiving bore and pot-shaped recess, which is disposed within the cavity 33, are being filled with hydraulic fluid. 
    PNG
    media_image7.png
    581
    624
    media_image7.png
    Greyscale

Moreover, Kharpas, in Paragraph [0005], states: a plurality of pistons configured to reciprocate within the cylinders as the rotor is rotated about an axis of rotation to provide a pumping action that directs hydraulic fluid out the system outlet and provides a system outlet pressure. 
Then, as best seen in annotated Figure 3, Kharpas evidently demonstrates as how the pot-shaped recess being filled by feedback spring, as instantly claimed. 
Although the combination of Lemmen and Kharpas discloses the vast majority of Applicant’s claimed invention, it does not explicitly disclose specifics as how the entire free volume of the control piston receiving bore and the pot-shaped recess being filled with hydraulic oil at adjusting pressure level. 
Nevertheless, the use of a control piston receiving bore and/or adjusting pressure bore with hydraulic oil in an adjusting device is notoriously well-known in the art, as taught by Diebold. Diebold in the same field of endeavor teaches another adjusting device for an axial piston machine that includes an actuating piston, which delimits an actuating space configured to be connected to a control oil source or a control oil drain via a control valve (see Abstract). 
More specifically, in Paragraph [0030], Diebold teaches: FIG. 2 shows an exemplary embodiment of an adjusting device 20 in longitudinal section. An adjusting device of this type has substantially a control valve 24, via which an actuating piston 26 can be adjusted in order to adjust the pivot cradle 18. The adjusting device 20 is configured as power/moment regulator and has a valve bushing 28 which is inserted into a receptacle of the housing 2. The valve bushing 28 has, radially, a pressure connector P, a control connector A and a tank connector T. The pressure connector P is in pressure medium connection with the pressure connector of the axial piston pump 1. The tank connector T is in pressure medium connection with a tank or a suction connector of the axial piston pump 1. The control connector A is connected via a housing-side control oil flow path 30 (only shown using dashed lines) to an actuating space 32 which is delimited by the actuating piston 26 and a cylinder or guide bore of the housing 2. Here, the control oil connection to the actuating space 32 can take place, for example, via end-side grooves of the cup-shaped actuating piston 26; said grooves are not visible in FIG. 2. As an alternative, the control oil can be guided via bores in the sleeve 34 into the actuating chamber, the bores preferably lying in an axial plane which lies perpendicularly on the sectional plane according to FIG. 2.

    PNG
    media_image11.png
    411
    713
    media_image11.png
    Greyscale

Further, in Paragraph [0037], Diebold states: By way of small movements out of the control position, control oil is fed to the actuating chamber or discharged from the actuating chamber, in order to maintain the position of the pivot cradle at the prevailing pump pressure.
Consequently, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of using pressure bores and hydraulic oil, as taught by Diebold, to the adjusting device of Lemmen/ Kharpas as part of an obvious combination of known prior art structures, in this case the use of pressure bores and control oil in adjusting devices, to achieve predictable results, in this case, to control the fluid flow through the system. See KSR; MPEP 2141 III A.
Thus modified, one skilled in the art would have been reasonably appraised that an entire free volume of a control piston receiving bore and the pot-shaped recess would be further filled with hydraulic oil at adjusting pressure level and/or a wall of the control piston would be further including at least one adjusting pressure bore and at least one axial bore and/or the axial bore would be further oriented towards a side of the control piston opposite the pot-shaped recess and would be fluidly connected to an adjusting cylinder receiving the adjusting piston and/or the pot-shaped recess would be further filled by hydraulic oil and the feedback spring, an adjusting pressure bore would be further positioned within the lateral wall of the control piston between the first end and the second end and/or between the bottom and the second end and/or hydraulic oil would be further entering the pot-shaped recess through the adjusting pressure bore, as instantly claimed.

Response to Arguments
12. 	Applicants’ arguments filed 01/26/2022 have been fully considered but they are moot because the arguments do not apply to the combination of references being used in the current rejection. Further, the Examiner notes that the newly applied reference of Kharpas addresses the applicant’s arguments as set forth in the above rejections. 
Conclusion
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to LILYA PEKARSKAYA whose telephone number is (571)272-1158.  The examiner can normally be reached on Monday to Friday, 9:00-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Devon Kramer can be reached on (571)272-7118 and/or Essama Omgba can be reached on (571)272-4532. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
	/CHARLES G FREAY/Primary Examiner, Art Unit 3746                                                                                                                                                                                                        
/L.P/Examiner, Art Unit 3746